Per Curiam.
Ordinarily the question of whether the resale of property was “as soon as practicable” is one for the jury, when the resale occurred within three or four months of the first sale. However, the evidence of the plaintiff in this case shows that he had notice “immediately or shortly” after the first sale that the defendant would not take the property. The plaintiff’s evidence shows that the defendant told him that “he would not pay anything. He left it up to me to dispose of it in whatever way I thought best.” And after the plaintiff received this notice it was approximately fifteen months before he had a resale of the property. We think the case is controlled by the decision in Saunders v. Bell, 56 Ga. 442, the headnote of which is the first headnote to this opinion. See also Hardin v. Adair, 140 Ga. 263, 265, 266 (78 S. E. 1073, L. R. A. (N. S.) 896).
“No note or memorandum in writing is necessary to charge *229either the administrator or purchaser at any administrator’s sale.” Arnold v. Arnold, 154 Ga. 195 (113 S. E. 798).

Judgment affirmed.


Broyles, Q. J., and Luhe, J., concur., Blood-worth, J., dissents.